Citation Nr: 1755258	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  13-28 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to January 19, 2011, for service-connected coronary artery disease (CAD), and a rating in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Purdum, Counsel





INTRODUCTION

The Veteran had active service from March 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) which granted initial ratings for service-connected CAD, 10 percent effective January 4, 2007, and 30 percent effective January 19, 2011.

In May 2015, the Board remanded the claim on appeal for additional development. The claims file has been returned to the Board for consideration

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board, in its May 2015 Remand, directed the AOJ to afford the Veteran a VA examination to determine the current severity of his service-connected CAD.  In the examination instructions, the Board requested that the examiner specifically provide an ejection fraction reading.  Review of the September 2015 VA examination report is silent for such and the examiner did not comment as to whether testing to obtain an ejection fraction reading could not be conducted, as requested by the Board if such were the case.  While a cardiac disability may be evaluated without an ejection fraction reading, it remains that the Board specifically requested such and there is no indication that the test may not be performed.  Significantly, ejection fraction results are contemplated by the pertinent rating criteria for a rating in excess of 30 percent.  On remand, the AOJ should schedule the Veteran for a VA examination to determine the current severity of his CAD, specifically, his ejection fraction reading. 

The Veteran, during the course of his claim of entitlement to service connection for a cardiac disability, identified private treatment providers, St. Francis Hospital, Chico State Hospital, and Evanston Hospital.  However, it appears that the dates of treatment obtained at these facilities are prior to the appellate period related to the Veteran's increased rating claim, the period dated from January 4, 2007, to the present.  It appears that the Veteran does not receive VA treatment, and there are no private treatment records dated from January 4, 2007, to the present associated with the claims file.  On remand, the AOJ should request that the Veteran identify any relevant outstanding private treatment records dated since January 4, 2007.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any relevant outstanding private treatment records dated since January 4, 2007.  Provide him VA Forms 21- 4142, Authorization and Consent to Release Information to the Department of Veterans Affairs and request that he complete and submit such forms in order to obtain such private treatment records.  Advise him that he may supplement the record with any outstanding relevant private treatment records if he so chooses.  Obtain and associate with his claims file any identified and authorized private treatment records. Any and all responses, including negative responses, must be properly documented in the claims file.  If a negative response is received from any facility, the Veteran must be duly notified and provided an opportunity to submit such records.

2. Next, confirm the Veteran's location and availability to appear for a VA examination to determine the current severity of his CAD.  The examiner should review the claims file in conjunction with the examination and complete the appropriate Disability Benefits Questionnaire (DBQ), if possible.  Any medically indicated special tests should be accomplished.  The examiner should clearly report the extent of the Veteran's disability in accordance with VA rating criteria.  The examiner should specifically provide an ejection fraction reading, current METs level, note any evidence of congestive heart failure, and describe any functional impairment.  If any of these findings cannot be provided, the examiner should provide reasons why. 

3. Finally, readjudicate the Veteran's claim in light of the additional evidence.  If his claim is not granted to his satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).  


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

